  Case 1:21-cv-00031-GNS Document 1 Filed 02/17/21 Page 1 of 9 PageID #: 1

                                                                                      f=fL~ D
                                                                              JAMES J. VILT a;;::
                                                                                                 'JR. ·CLERK
                                                                                      FEB 17 2021
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE W~~rr, DISTRICT OF - - - -
                                                                             W~S~~~l~r::.CKTECOURT
                                                bf
                                   k..Q.n:h.,A.., DIVISION                                · NTUCKY
                           (Write the District and Division, if any, of
                           the court in which the complaint is filed.)



                                                       Complaint for a Civil Case


(Write the full name of each plaintiff who is filing
                                                       Case No. \:   i,c \/- 31-c;M.)
                                                       (to be filled in by the Clerk's Office)
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write "see
                                                       Jury Trial:   ~    Yes     •No
attached" in the space and attach an additional
                                                                       (check one)
page with the full list of names.)


    -against-



~sbo~}:~~~~/
-1swd,9;f.;., tho'.:> Topn-1---
(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write "see
attached" in the space and attach an additional
page with the full list of names.)
     Case 1:21-cv-00031-GNS Document 1 Filed 02/17/21 Page 2 of 9 PageID #: 2




I.      The Parties to This Complaint

        A.    The Plaintiff(s)

              Provide the information below for each plaintiff named in the complaint. Attach
              additional pages if needed.

                     Name
                     Street Address
                     City and County
                     State and Zip Code
                     Telephone Number
                     E-mail Address

        B.    The Defendant(s)

              Provide the information below for each defendant named in the complaint,
              whether the defendant is an individual, a government agency, an organization, or
              a corporation. For an individual defendant, include the person's job or title (if
              known). Attach additional pages if needed.

              Defendant No. 1
                     Name
                     Job or Title
                     (if known)
                     Street Address
                     City and County
                     State and Zip Code
                     Telephone Number
                     E-mail Address
                     (if known)

              Defendant No. 2
                     Name
                     Job or Title
                     (if known)
                     Street Address         \ 2..5 l-\o\ rres ~                   f+ ~loor
                     City and County       1="@nLfo c+--         \ t=ca,q't,\, o
                                              2
      Case 1:21-cv-00031-GNS Document 1 Filed 02/17/21 Page 3 of 9 PageID #: 3




                        State and Zip Code       Muc~                     46G, a l
                        Telephone Number         So 2. - S(ol.!    ~ (o   Co ?.?8
                        E-mail Address
                        (if known)

                Defendant No. 3
                        Name
                        Job or Title
                        (if known)
                        Street Address
                        City and Comity
                        State and Zip Code
                        Telephone Number
                        E-mail Address
                        (if known)

                Defendant No. 4
                        Name
                        Job or Title
                        (if known)
                        Street Address          \'LS \.\c-)\ CD6 3:te,_e;J. ls\- ~loo,
                        City and County        t-r0okfo c}        EmC\t'\ ·,o
                        State and Zip Code
                        Telephone Number
                        E-mail Address
                        (if known)

II.      Basis for Jurisdiction

         Federal courts are courts oflimited jurisdiction (limited power). Generally, only two
         types of cases can be heard in federal court: cases involving a federal question and cases
         involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331 , a case arising
         under the United States Constitution or federal laws or treaties is a federal question case.
         Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
         State or nation and the amount at stake is more than $75 ,000 is a diversity of citizenship
         case. In a diversity of citizenship case, no defendant may be a citizen of the same State
         as any plaintiff.


                                                   3
  Case 1:21-cv-00031-GNS Document 1 Filed 02/17/21 Page 4 of 9 PageID #: 4




                     State and Zip Code
                     Telephone Number
                     E-mail Address
                     (if known)

              Defendant No. 3
                     Name
                     Job or Title
                     (if known)
                     Street Address
                     City and County
                     State and Zip Code
                     Telephone Number                     ,     --2.o4LI
                     E-mail Address
                     (if known)

             Defendant No. 4
                     Name
                     Job or Title
                     (if known)
                     Street Address
                     City and County
                     State and Zip Code
                     Telephone Number
                     E-mail Address
                     (if known)

II.   Basis for Jurisdiction

      Federal com1s are courts oflimitedjurisdiction (limited power). Generally, only two
      types of cases can be heard in federal court: cases involving a federal question and cases
      involving diversity of citizenship of the parties. Under 28 U.S .C. § 1331, a case arising
      under the United States Constitution or federal laws or treaties is a federal question case.
      Under 28 U.S .C. § 1332, a case in which a citizen of one State sues a citizen of another
      State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
      case. In a diversity of citizenship case, no defendant may be a citizen of the same State
      as any plaintiff.


                                                3
Case 1:21-cv-00031-GNS Document 1 Filed 02/17/21 Page 5 of 9 PageID #: 5




   What is the basis for federal court jurisdiction? (check all that apply)

        "eJ     Federal question                         D Diversity of citizenship

   Fill out the paragraphs in this section that apply to this case.

   A.     If the Basis for Jurisdiction Is a Federal Question

           List the specific federal statutes, federal treaties, and/or provisions of the United
           States Constitution that are at issue in this case.




   B.     If the Basis for Jurisdiction Is Diversity of Citizenship

           1.       The Plaintiff(s)

                    a.      If the plaintiff is an individual

                            The plaintiff, (name) eco(.f)L      tJ . hlX> Is is a citizen of
                            the State of (name) 'Koci, 1 c b{

                    b.      If the plaintiff is a corporation

                            The plaintiff, (name) _ _ _________ , is incorporated
                            under the laws of the State of (name)
                                                                   - - - - - - -- - --
                            and has its principal place of business in the State of (name)



                    (If more than one plaintiff is named in the complaint, attach an additional
                    page providing the same information for each additional p laintiff.)

           2.       The Defendant(s)

                    a.      If the defendant is an individual

                            The defendant, (name)
                                                  - -- - - -- - - -, is a citizen of
                            the State of (name)                    Or is a citizen of
                            (foreign nation) - - -- -- -- - - -




                                               4
   Case 1:21-cv-00031-GNS Document 1 Filed 02/17/21 Page 6 of 9 PageID #: 6




                        b.      If the defendant is a corporation

                                                                          ~ui~
                                The defendant, (name)1>rl:. J. \..)\J?l\j'<-      QL , is
                                incorporated under the laws of the State of (name)
                                 b-:tvc    kJ. /             , and has its principal place of
                                business in thd State of (name) ~           Y\-1                Or is
                                incorporated under the laws of (foreign nation]
                                _ _ __ _ _ _ _ __ , and has its principal place of
                                business in (name) _ _ _ _ _ __ _ _ _

                        (If more than one defendant is named in the complaint, attach an
                        additional page providing the same information for each additional
                        defendant.)

                3.      The Amount in Controversy

                        The amount in controversy- the amount the plaintiff claims the defendant
                        owes or the amount at stake- is more than $75,000, not counting interest
                        and costs of court, because (explain):

                      $ Co2otooo              ' > ±laz_ omovrrt oC C.'.001--g_,n+·
                       one).(:,    h   >CT?    SPJary e:ara~cs           L)f'.)-t\\


III.   Statement of Claim

       Write a short and plain statement of the claim. Do not make legal arguments. State as
       briefly as possible the facts showing that each plaintiff is entitled to the damages or other
       relief sought. State how each defendant was involved and what each defendant did that
       caused the plaintiff hmm or violated the plaintiffs rights, including the dates and places
       of that involvement or conduct. If more than one claim is asserted, number each claim
       and write a short and plain statement of each claim in a separate paragraph. Attach
       additional pages if needed.


       Oh     ~'<ll)(1'r',i-   \S,2..t52..0 ~      ~0-o\ ~\.hl<ln\\L            ~~\(9.   ~,~D
        mo_~.\~ ~ :\v:cx\-: :t hl6 ri,ac, hr:rn,rAw ¼£
       ,f fi s'(i;:n:b~ cl:~ ~ + 100 ©.C."55' ,1B. or
          1

        \C'OV~(ffi:\ s;;;, ee J h ,rc\C~ .\-b;# T tl-Jas. C1::\:-r0 ~or
       lJJ<._f'<c_ \0'"-+ cf [DL )\-\~?l<"L '1n\J~§a.+,~ooo<..OC-!-<Z.r (Rsk:-\n:5




                                                    5
     Case 1:21-cv-00031-GNS Document 1 Filed 02/17/21 Page 7 of 9 PageID #: 7



~be ~ \Q \I \QW b'(                 °'n
                                  Cot-s1dQ.... ~ Q . _ d~-=--\-yyv--n-++LDo
'{e..u.rS Q..Q\\-(.~Q.J,-\n',5 --t,r-nL\'l{"')L l9-..QJ\C) lro,_vq_~O.~vna)
 No\JQJ"(\(J2...r           z.ot 7 , T ~ ~ ncl, ~ n 5                       ~Ctj"'   _i_   t'.R¼.O'R-

a +o~-l--- 1 ~               -L ~
                    1


                                             -"'~1vo,-tec> \ r0CA..n-+s~
                                        ,~<:J-0       Ov'I    ~'(
Q\!a--n ·~ ..\- hoe') SM~\ \ 1D-r+s o < ~I rn , 'fltr rck-s . \j\A_'f
CDJD~       p01,t'5 a, "::,l)Q)\"""()'
                                        1
                                          1   ra\-~    L>..:ho   we..cr- e_   Chu:as\ n     f w~~(K
 ~e_      \n \Jcl'1 ~cd         \JQJ""""''f \ ~-\-H~ er      no+   °'-~ °'- lL   I    0-v---c)     r\t'\"{

 ~l.,-)Of~-S,       s\--½~ nd,cirs ·,+_ T 'f\ +he -tcuo '\r-c.j~s.
 G~,~c · n\f~~fS d~d flo--+ R\J\Q_tc,_olf' ~ Gu'A--N6=-S { ~ \ { :
                        1


 s+~Y")--)9...r\1""s ~ JC), 1fQ.\\\<Z..Lo \J\O<D...~ \f"'P.- ,n\f?-~_:,\\~~..s
 -       nel e,'ron~eo 6 , o..\--4....~ ~ ~~me..n+ C~Jr,c)                                 \-1 ,.,J1.
                                                                                                 th,..   .



 :d
 cr
      ~ ?
    \I "
          l---o-t03 L
                    ""'O '-\)~u~ (S.rt(i1 n
                                                            ~      .
                                                                        l ' ' l./\Y) \ ~ l) 0:r-c.u
                                              \ fY"\ctg<.S , t')e_ ~ n~sh9~r
            \Q_~+ oJ "<l.J-\-o.J '""\'ormcJ.1on o\-- Qo<l, \Y'C..1oir,ls,.
 Case 1:21-cv-00031-GNS Document 1 Filed 02/17/21 Page 8 of 9 PageID #: 8




IV.    Relief

       State briefly and precisely what damages or other relief the plaintiff asks the court to
       order. Do not make legal arguments. Include any basis for claiming that the wrongs
       alleged are continuing at the present time. Include the amounts of any actual damages
       claimed for the acts alleged and the basis for these amounts. Include any punitive or
       exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
       actual or puniti ve money damages.

        T       a.\lb  ~vz:±,n51)vn\-\·\\Je_ c\amcz~S ~'
      1t (o2b ,ocJ;J dolbv-s b<-.caucs.~ o ( i1r\Q.. ck-~~ts Gross
        O<- g \~ qa..nc_g_ a£- ""'f -krm\ Oh-+ ~Of) a cc) lo_s5 o(



V.     Certification and Closing

       Under Federal Rule of Civil Procedure 11 , by signing below, I certify to the best ofmy
       knowledge, information, and belief that this complaint: (1) is not being presented for an
       improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
       cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
       extending, modifying, or reversing existing law; (3) the factual contentions have
       evidentiary support or, if specifically so identified, will likely have evidentiary support
       after a reasonable opportunity for further investigation or discovery; and (4) the
       complaint otherwise complies with the requirements of Rule 11 .

       A.       For Parties Without an Attorney

                I agree to provide the Clerk's Office with any changes to my address where case-
                related papers may be served. I understand that my failure to keep a current
                address on file with the Clerk' s Office may result in the dismissal of my case.




                Signature of Plaintiff
             · Printed Name of Plaintiff


       B.       For Attorneys

                Date of signing: _____ , 20_



                                                6
Case 1:21-cv-00031-GNS Document 1 Filed 02/17/21 Page 9 of 9 PageID #: 9
